Citation Nr: 0031307	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969, including service in the Republic of Vietnam.  

Service connection for PTSD was initially granted in a 
September 1998 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO), in Los Angeles, 
California.  In a December 1998 rating decision the veteran 
was awarded a 50 percent disability evaluation for PTSD.  The 
veteran disagreed with the determination and a timely 
substantive appeal was filed.  


REMAND

The Board is of the opinion that additional development of 
the record should be undertaken before an appellate decision 
is rendered.  On November 9, 2000, while this appeal was 
pending, the President signed into law Pub. L. 106-475, 114 
Stat. 2096, Veterans Claims Assistance Act of 2000 (November 
9, 2000).  This statute eliminates the requirement of a well-
grounded claim and fundamentally alters VA's duty to assist 
the claimant in the development of facts pertinent to the 
claim herein at issue.  On remand, the RO should ensure the 
record complies with the provisions of this statute.  

The case is REMANDED for the following development:

1. The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment 
since 1993 for a psychiatric disorder.  
After obtaining the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained 
and associated with the claims folder.  
2. The RO should arrange for a 
psychiatric examination of the 
veteran.  The examiner should identify 
the entire associated symptomatology 
in order to determine the impairment 
caused by PTSD.  If there are other 
psychiatric disorders found, the 
examiner should specify which symptoms 
are associated with each disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or 
another, it should be so indicated.  
The examiner should be asked to 
express an opinion with respect to 
which of the following criteria best 
describes the veteran's psychiatric 
disability resulting solely from PTSD:  

(a) Occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as : Flattened 
affect: circumstantial, 
circumlocutory, or stereotyped 
speech: panic attacks more than 
once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-
term memory; impaired judgment; 
impaired abstract thinking; 
disturbances of motivation and 
mood; and difficulty in 
establishing or maintaining 
effective work and social 
relationships; or
(b) Occupational and social 
impairment with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, mood, due to such 
symptoms as: suicidal ideation, 
obsessional rituals which 
interfere with routine 
activities; speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous panic 
or depression affecting the 
ability to function 
independently, appropriately and 
effectively; impaired impulse 
control(such as unprovoked 
irritability with periods of 
violence); spatial 
disorientation: neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting); and the inability to 
establish and maintain effective 
relationships; or
(c) Total occupational and social 
impairment, due to such symptoms 
as: Gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly  
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name. 


The veteran has the right to submit additional evidence and 
argument to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claim.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





- 4 -


